Citation Nr: 0125277	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  98-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected left groin pain currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to April 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
an increased rating for left groin pain.  In August 1998, the 
Board remanded the veteran's claim to the RO for additional 
development.  While the case was in remand status, the issue 
of entitlement to service connection for a back disorder was 
denied by the RO in February 2000.  The veteran disagreed 
with that denial and a Statement of the Case was issued in 
March 2000.  The veteran submitted a substantive appeal on 
this issue in March 2000.  The case has returned to the Board 
and both issues are ready for appellate review.  

The issue of entitlement to an increased rating for service-
connected left groin pain will be addressed in this decision.  
The issue of entitlement to service connection for a back 
disorder will be the subject of the remand that follows this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of 
this appeal has been obtained.

2.  The veteran's left groin pain is manifested by scar 
tissue which causes radiation of pain into the left groin 
region and on occasion into the left testicle.  There is no 
evidence that he requires drainage, frequent hospitalization 
or continuous intensive management for his disability.  



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected left groin pain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7525 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he is entitled to an increased rating for 
service-connected left groin pain on the basis that the 
residual impairment associated is more severe than the 10 
percent rating currently assigned.  

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  With regard to the issue 
of an increased rating for service-connected left groin pain, 
the Board finds that while the new law and accompanying 
regulations were enacted during the pendency of this appeal, 
and thus, have not been considered by the RO, there is no 
prejudice to the appellant in proceeding with this appeal, as 
the appellant has been fully informed as to laws and 
regulations governing his claim, including the requirements 
to substantiate his claim, and there is no indication that 
there is additional evidence that should be obtained with 
regard to this issue before proceeding with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the appellant).

Disability evaluations are determined by the application of 
the Schedule of Ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability is not specifically listed in the 
diagnostic codes of the VA's disability rating schedule.  
Where the particular disability for which the veteran is 
service connected is not listed, it will be permissible to 
rate under a closely related disease or injury in which not 
only are the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2001); see also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

Service connection was granted for left groin pain in August 
1978, and a 10 percent evaluation was assigned.  This was 
based on service medical records which showed that the 
veteran was involved in an automobile accident in 1974 and a 
VA examination report in which the veteran denied any urinary 
dysfunction.  He reported that his sex life was fine, and 
that he had pain in the groin area after prolonged sexual 
activity or on lifting.  On VA examination in June 1980, the 
veteran complained of pain and a small mass at the base of 
the penis.  

On VA examination in June 1997, the veteran reported having 
pain in the left groin and left testicle, extending into the 
left epididymis and thickening of the left spermatic cord.  
He also complained of tenderness in this area.  Examination 
showed the left testicle to be extremely tender.  It was 
noted that there was no loss of the penis, but there was a 
nodular area that was extremely tender at the base of the 
penis on the left side.  The examiner noted that the veteran 
had no problem with erection, potency or deformity.  The 
diagnoses were: enlargement of the left testicle, which is 
also extremely tender; and chronic epididymis as well as 
spermatic cord.  

Evidence submitted to the RO following the Board's August 
1998 remand included records from the Social Security 
Administration.  The records do not contain any reference to 
complaints, symptoms, treatment, or diagnosis of any disorder 
related to pain in the left groin.

Also submitted were outpatient treatment records from VAMC 
Dayton dated from July 1997 to February 2000.  In December 
1998, the veteran reported having an enlarged left testicle 
with persistent pain.  He stated that he had persistent 
peroneal pain for the past few years, which had gotten worse, 
as well as difficulty maintaining an erection during 
intercourse.  A physical examination showed normal findings, 
but chronic testicular pain was noted.  In February 1999, the 
veteran underwent an echogram of the scrotum.  The results 
indicated both testicles were normal.  Noted, however, was 
minimal fluid within the scrotum.  There was no indication of 
abnormal calcification and the echogenicity of the testicle 
was noted to be homogenous and normal in appearance.

The veteran underwent a VA examination in June 1999.  The 
veteran stated that he had suffered blunt trauma to his groin 
area following an automobile accident in 1977 while in 
service.  He subsequently developed a painful, hard scar 
tissue at the base of his penis on the dorsal aspect.  The 
scar tissue also caused radiation of pain along the entire 
left groin region and occasionally into the left testicle.  
According to the veteran, the pain became so intense when he 
gets an erection it immediately causes him to lose the 
erection.  A physical examination revealed the veteran to be 
lethargic with occasional impotence.  The veteran stated that 
he was unable to work due to chronic pain and the distress of 
the pain in his groin and penile area.  Diagnostic tests 
showed no inguinal hernias within the scrotum.  The scrotal 
contents and testicles appeared normal.  There were no 
nodules or masses identified in either epididymis or 
testicle.  There was what appeared to be a 1-cm firm, tender 
mass at the base of the phallus.  It was noted that the 
veteran's pain was treated with pain medications and 
antihypertensive medication.  The final diagnosis was, 
symptomatic Peyronie's plaque at the base of the phallus, 
intermittent erectile dysfunction secondary to Peyronie's 
plaque, recurrent pain at the base of the phallus with 
radiation of the pain secondary to the Peyronie's plaque and 
chronic low back pain.  

In October 1999, the veteran's June 1999 VA examination was 
reevaluated in order to determine whether or not the veteran 
was able to be gainfully employed based on his service-
connected left groin injury.  After evaluating the veteran's 
claims file, the examiner stated that he was of the opinion 
that the veteran was able to be gainfully employed and that 
the Peyronie's plaque noted on the June 1999 examination 
should not prevent him from being able to work.

The veteran's left groin pain has been rated by analogy to 
chronic epididymoorchitis.  Under 38 C.F.R. § 4.115b, 
Diagnostic Code 7525, chronic epididymoorchitis is to be 
rated either as a urinary tract infection or as a tubercular 
infection.  Here, there has been neither a tubercular or a 
urinary tract infection diagnosed.  However, since the 
disability effects the genitourinary system, the rating will 
be considered on the basis of a urinary tract infection.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993).  Under 38 C.F.R. 
§ 4.115a, a urinary tract infection warrants a 10 percent 
rating where it requires long-term drug therapy, 1-2 
hospitalizations per year and/or intermittent intensive 
management.  A 30 percent rating is warranted where there is 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7525 (2001).

Additionally the Board has considered the veteran's 
disability under the provisions of 38 C.F.R. § 4.115a, for 
voiding dysfunction.  Voiding dysfunction can be rated under 
three different categories: urine leakage, urinary frequency, 
or obstructed voiding.  Under these provisions a 
noncompensable evaluation is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times a year.  A 10 percent evaluation is 
provided for marked symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: post void residuals greater 
than 150 cc.; uroflowmetry indicating markedly diminished 
peak flow rate of less than 10 cc/sec.; recurrent urinary 
tract infections secondary to obstruction; and, stricture 
disease requiring periodic dilatation every 2 to 3 months.  A 
30 percent evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization. The 
veteran's symptoms do not currently warrant a rating beyond 
10 percent under the provisions of this regulation.  (See 
Butts v. Brown). 

The Board has examined the evidence and concludes that a 30 
percent evaluation is not warranted for the veteran's 
service-connected left groin pain.  The report of the June 
1999 VA examination specifically indicated that the veteran's 
groin pain is treated by medications.  There is no indication 
of frequent hospitalizations or continuous intensive 
management which would necessitate a higher rating, nor are 
there any findings that would support a rating beyond 10 
percent under any potentially applicable Code.  As such, the 
Board finds that the veteran's left groin pain is 
appropriately rated as 10 percent disabling, under Diagnostic 
Code 7525.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's left 
groin pain, including any effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, the 
current medical evidence is consistent with no more than a 10 
percent rating for left groin pain.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for a higher rating.  The Board has 
considered the benefit of the doubt rule in this case, but 
finds there is not such a state of equipoise between the 
positive and negative evidence to permit a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

Finally, while the Board acknowledges the veteran's 
contentions that his disability has affected some activities; 
nevertheless, to the extent that the veteran may be claiming 
that his urinary disability impacts negatively upon his job, 
the Board points out that the VA Schedule for Rating 
Disabilities is premised on the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries and their residuals.  38 C.F.R. § 4.1.  The effects 
of the veteran's left groin injury is reflected in the 
currently assigned rating.  Moreover, there is no evidence in 
the record, nor is it specifically contended otherwise, that 
the schedular criteria are inadequate to evaluate the 
veteran's left groin pain.  As such, the Board finds no basis 
to remand this issue to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for left 
groin pain is denied.


REMAND

As noted above, VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.


The veteran contends he is entitled to service connection for 
a back disorder.  He contends that his back problems resulted 
from being injured in an automobile accident in 1977 while 
serving in the Army.

Submitted to the claims file was a June 2000 letter from K. 
W., M.D..  In the letter, the physician stated that the 
veteran was currently disabled due to chronic back pain.  It 
was also stated that these back problems initially began 
following a automobile accident in September 1977 while the 
veteran was in service.  Along with explaining the veteran's 
symptoms, Dr. W. also indicated that the veteran required 
chronic pain medication and was unable to work due to his 
back disability.

The veteran has also submitted various treatment records 
indicating that he currently suffers from a chronic back 
disability.  In light of the foregoing, the Board finds that 
further development, as specified below, is required.  
Accordingly, the issue of service connection for a back 
disorder is REMANDED to the RO for the following actions:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his back 
complaints since service.  With any 
necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  When the above actions have been 
completed, the veteran should be 
examined by a physician to determine the 
current diagnosis and etiology of any 
back disorder present.  The veteran's VA 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner for review.  The examiner must 
note in the examination report that this 
has been accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current back disability is etiologically 
related to the September 1977 automobile 
accident during service.  The examiner 
must provide complete rationale for all 
opinions and conclusions drawn.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001)



